Citation Nr: 0706377	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-04 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service connected 
back pain and radicular leg pain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:  Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 until May 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board previously considered this appeal in October 2004 
and October 2005 and remanded the claim for additional 
development and to afford the veteran a VA examination.

  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to an increased 
evaluation for back pain with radicular leg pain was remanded 
by the Board in October 2005.

2.  The veteran failed to report for a scheduled VA 
examination in February 2006 without good cause or 
justification provided.


CONCLUSION OF LAW

Because he failed to report for a scheduled VA examination on 
a claim for an increased rating evaluation, the veteran's 
claim is denied. 38 C.F.R. § 3.655(b) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2001, 
September 2003, May 2005 and October 2005.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim is being denied, no effective 
date for the increased evaluation will be assigned.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records and a lay statement are associated with the claims 
file.  Additionally, the veteran provided testimony at a 
Board hearing in August 2005.  Pursuant to the October 2005 
Board remand, the veteran was scheduled for a VA examination.  
The veteran, however, failed to report to the examination.  
Consequently, the Board finds that all relevant evidence that 
can be obtained without the veteran's assistance has been 
obtained, that the record is as complete as can be without 
the veteran's assistance. Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The RO granted service connection for back pain with 
radicular leg pain in an August 1977 rating decision.  At 
that time, a 10 percent evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The veteran 
contends the 10 percent rating does not accurately reflect 
the severity of his disability.  

As noted above, the case was most recently remanded for a VA 
examination.  Specifically, the Board required a VA 
examination to clarify whether the current severity of the 
veteran's back pain was attributable to his service connected 
injury or whether it was caused by subsequent non-service 
connected injuries.  The record reflects subsequent back 
injuries from motor vehicle accidents, a 35 foot fall in May 
1994 and work-related injuries.  As the law does not allow 
increased ratings for the aggravation of service connected 
conditions by non-service connected injuries, an examination 
was required to determine whether the service connected back 
injury made the veteran more susceptible to his subsequent 
injuries and to elucidate the extent to which the veteran's 
back condition was attributable to the subsequent injuries.  
See Johnston v. Brown, 10 Vet.App. 80 (1997).  

During the August 2005 Board hearing, the veteran was 
informed of the possibility that he may be scheduled for a VA 
examination for this purpose.  The October 2005 remand 
explained the reasons for the request for another VA 
examination and advised the veteran of his responsibility to 
report to the examination.  

The Appeals Management Center (AMC) sent a letter advising 
the veteran of the Board's remand and that he would be 
scheduled for a VA examination.  Subsequently, the RO 
scheduled the examination for February 2006 and notified the 
veteran of the appointment by way of letters dated in 
February 2006; however, the veteran failed to report to the 
examination.  After the veteran failed to report to the 
examination, the RO sent the veteran another letter 
indicating he should contact VA should he wish to reschedule 
the missed appointment.  The letters were sent to the 
veteran's address of record and there was no evidence that 
the letters were not delivered.  In this regard, it should be 
noted that it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
of a previously adjudicated benefit. Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity. See Mindenhall v. Brown, 7 
Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
regularity.  While there were prior addresses, the veteran 
clearly advised the Board of a change of address by way of an 
October 2004 letter and had received notice of the August 
2005 Board hearing at the new address.  Furthermore, there 
was no indication the letters were not delivered.  It is, 
therefore, presumed that timely notice of the scheduled VA 
examination was sent to the veteran at his most recent 
address of record at the time of notice.

Under the laws and regulations, the veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327.  
VA regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).  Subsection (b) provides that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2006).  Good cause 
includes, but is not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655(a). 

The record in this case reveals that the veteran failed to 
report for the examination as directed by the Board and has 
not provided any good cause for his actions.  The veteran's 
claim for an increased evaluation for service connected back 
pain with radicular leg pain is clearly a claim for an 
increase and, as a matter of law, failure to report to an 
examination would necessitate automatic denial of the claim. 
Id.  

The veteran has thus foreclosed any further inquiry as to his 
claim for an increased rating evaluation for service 
connected back pain with radicular leg pain, as while the VA 
is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
his claim on appeal, but he has failed to comply.  There is 
no correspondence or report of contact from the veteran of 
record which would explain his failure to report for the VA 
examination.  Nor is there any indication that the veteran 
contacted the RO to request a rescheduling.

The Board finds that entitlement to an increased evaluation 
for back pain with radicular leg pain cannot be established 
without a current VA examination.  Because the veteran failed 
to report to his scheduled VA examination without good cause, 
this claim must be denied. 38 C.F.R. § 3.655 (2006).


ORDER

An evaluation in excess of 10 percent for service connected 
back pain with radicular leg pain is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


